 FORD MOTOR COMPANY127has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]FORD MOTORCOMPANY (CANTON FORGEDIVISIONandINTERNATIONALBROTHERHOOD OF BLACKSMITHS,DROPFORGERSAND HELPERS, AFL,PETITIONER.Case No. 8-RC-935. July 11, 1951DecisionUpon a petition duly filed, a hearing was held in this case at Canton,Ohio, before John H. Garver, hearing officer.The hearingofficer's,rulings made at the hearing are free from prejudicial error and are!hereby affirmed. All parties have filed briefs with the Board, and thePetitioner has requested oral argument.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor, International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, UAW-CIO, are labor organizations claiming to representemployees of the Employer.3.The question concerning representation :The Petitioner filed its petition herein on June 20, 1950, seekingto represent all employees in the Employer's Canton, Ohio, forgingplant.The Employer and the Intervenor, in addition to contendingthat the unit sought is not appropriate, maintain that their collectivebargaining contract of September 28, 1949, is a bar to this proceeding.The Petitioner contends that this contract is no bar, andurges insupport of this contention several grounds,one ofwhich is that thecontract contains an unauthorized and unlawful union-security pro-vision.The Petitioner argues that the Congress of Industrial Organ-izations,the parent federation of the Intervenor, was not in com-pliance with the filing requirements of the Act at the time of theunion authorization election, and that therefore the union-securityclause inthe contract was never properly authorized.Since 1941, the Employer and the Intervenor have entered into aseries ofcollective bargaining agreements covering all plants operat-ed by the Employer. In 1948 the Employer started operations in theCanton plant.Purusant to a Board-directed election,' the Inter-i Ford Motor Company, Canton Forge Plant,80 NLRB 1094.95 NLRB No. 27. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDvenor wascertified as the bargaining representative of the Cantonemployees on April 6, 1949, and this plant was included in the nextmaster contract consummated by the Employer and the Intervenor onSeptember 28, 1949.In 1948, following a company-wide election under Section 9 (e)of the Act, the Board certified the Intervenor as authorized to executea union-security agreement, and such provision was made in the 1949contract.However, as the Canton employees were not representedby the Intervenor at the time of the Section 9 (e) election, the Inter-venor filed a separate 9 (e) petition for the Canton employees and wascertified by the Board, following an election, on November 3, 1949.The union-security provisions of the September 28,1949, contract wereimmediately made applicable to the Canton plant.Although the Intervenor was in compliance with the filing require-ments of Section 9 (f), (g), and (h) of the Act at the time it filed itsrepresentation and union-authorization petitions for the Canton em-ployees, the CIO was not in compliance on either occasion and infact did not comply until December 22, 1949.Under its interpreta-tion of the Act's provisions,2 the Board did not then require com-pliance by the parent federations of international unions.On May14, 1951, however, in theHighland Parkcase,3 the Supreme Court ofthe United States decided that the Board had erred in its interpreta-tion of the filing provisions of the Act and that Section 9 (h) of the Actrequired compliance by the parent federations of affiliated unions.Asthe CIO was not in compliance at any time during the pendency of the9 '(e) proceedings at the Canton plant, we are constrained to hold thatthe Intervenor was not lawfully authorized to enter into a union-security agreement for the Canton employees. It follows that, al-though the good faith of the parties cannot be questioned, the union-security provisions of the September 28, 1949, contract, as applied tothe Canton plant after November 3, 1949, were improperly includedin the contract.Under well-settled Board doctrine, a contractcontaining an invalid union-security clause cannot operate as a barto a current determination of representatives 4We must conclude,therefore, that the September 28, 1949, contract is now no bar to thepending petition.A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4. In view of the general importance of the contractbar issue con-sidered above, the Board has proceeded to an immediate determinationof that question before final disposition of the petition.WithrespectNorthern Virginia Broadcasters, Inc.,75 NLRB 11(1947).N. L. R.B. V. Highland Park Manufacturing Company, 71S. Ct. 758.4C.Hager &SonsHinge Manufacturing Company.80 NLRB 163. MINIMAX STORES129to the unit sought by the Petitioner, the appropriateness of which iscontested by the Employer and the Intervenor, the Board believes thatoral argument is desirable.The parties will be given due notice ofthe argument date.MINIMAx STORES.'andRETAIL CLERKSINTERNATIONALASSOCIATION,AFL.Case No. 39-CA-43. July 12, 1951Supplemental Decision and Order . .On November 30, 1950, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative. action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unf air laborpractices alleged in the complaint and recommended dismissal ofthose allegations.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief..The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modifications:1.We find, as did the Trial Examiner, that Whitehead was dis-criminatorily discharged on February 7, 1949, in violation of Section8 (a) (3) of the Act.We do not, however, agree with the Trial Ex-aminer that McCreight's statement to Whitehead with regard to re-employment was insufficient to deny reinstatement to Whitehead andtoll back pay,.:The record' established that McCreight asked Whitehead whether"he would like to come back out there," and when Whitehead answeredthat he "didn't know" and "would think it over," McCreight added"you keep in touch with me." Realistically viewed, McCreight's state-ment to Whitehead was not an idle inquiry but a clear invitation toreturn to work.That the invitation did not crystallize into a morefirm offer of employment was due to Whitehead's indefinite response.As a more positive overture would have been futile in the circum-'The pleadings were amended at'the hearing to show the name of the Respondent asit appears herein.1 Pursuant to provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel(Chairman Herzog and Members Reynoldsand Murdock].